The final decree appealed from by the insurer awarded the employee compensation and other benefits under G. L. c. 152 for total incapacity commencing March 5, 1961, and for total and permanent incapacity from December 31, 1965. G. L. c. 152, §§ 34, 34A, 35A, 50. At 6 a.m. on January 17, 1957, the employee fell into a grease pit at a garage where he had gone to get his employer’s truck. The back of his head and neck were injured, accompanied and followed by certain symptoms. There was evidential support for the board’s findings on each of the three issues contested by the insurer. Paltsios’s Case, 329 Mass. 526, 528. Brown’s Case, 334 Mass. 343, 346. 1. Notice. Evidence that on the day of the injury the employer took the employee to a doctor (who died in 1961 leaving no records of the case) for examination and treatment supported the finding that the employer had knowledge of the injury and that written notice was unnecessary. G. L. c. 152, §§ 41, 42, 44. Berthiaume’s Case, 328 Mass. 186, 189, 190. 2. Causal connection. There was expert opinion testimony that the employee’s fall injured his cervical spine, thereby aggravating and accelerating the advance of a preexisting disease of the spinal cord called spondylosis and eventually producing paralysis of the arms and legs. 3. Late claim. Undisputed were the facts that the injury occurred on January 17, 1957, that spondylosis preexisted, and that the incapacity was total and permanent. The crucial and controverted question of causation turned on expert opinion. Since the employee, the medical history and the hospital reports from 1958 were available to the insurer there was no loss of evidence for opinion purposes because of the delay in filing the claim. Watson’s Case, 322 Mass. 581, 585. The finding of no prejudice to the insurer is therefore not lacking in evidential support. G. L. c. 152, § 49. Costs and expenses shall be allowed by the single justice.

Decree affirmed.